Citation Nr: 1124362	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  95-28 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for a left ankle disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 







INTRODUCTION

The Veteran had active service from November 1952 to October 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1993 rating decision of the Department of Veterans Affairs Regional Office (RO) in New Orleans, Louisiana.  This claim was most recently remanded by the Board for further evidentiary development in July 2010.  

The Veteran testified at a hearing in December 1995 before a Veterans Law Judge who is no longer employed by the Board.  In May 2003, the Board requested that he clarify whether or not he wanted to attend another hearing.  The appellant did not respond to this letter.  Subsequent communication from the Veteran does not indicate that he desires another hearing.  Accordingly, the Board will proceed with the adjudication of this claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a disability evaluation in excess of 40 percent for his service-connected left ankle disability.  Regrettably, further evidentiary development is necessary before appellate review may proceed on this matter.  

For historical purposes, the Veteran was granted service connection for a left ankle disorder in a September 1959 rating decision.  A 10 percent disability evaluation was assigned, effective as of July 29, 1959.  The Veteran filed a claim for an increased disability evaluation in March 1993, and his disability evaluation was subsequently increased to 20 percent in a June 2002 rating decision, effective as of April 7, 1999.  A temporary 100 percent disability evaluation for surgical convalescence was assigned in a July 2005 rating decision from June 15, 2004 through September 1, 2004.  The Board denied the Veteran's claim for an increased disability evaluation, prior to April 7, 1999, in a September 2006 decision, and remanded the claim of entitlement to an increased disability evaluation as of April 7, 1999.  In a January 2007 rating decision, the RO increased the Veteran's disability evaluation to 40 percent, effective as of September 1, 2004.  

In July 2010, the Board remanded the Veteran's claim for a medical opinion as to whether the Veteran's left ankle disability was no more useful than an amputation stump with prosthesis.  In August 2010, a VA examiner opined that the Veteran's left ankle disability preserved ambulation, whereas a left below the knee amputation and prosthesis would not.  The examiner explained that in the present case, a below the knee prosthesis would not be functional since a firm grasp of the Veteran's left knee was not possible due to his total knee arthroplasty (TKA).  

While the Board is not questioning the validity of the above medical opinion, it is not sufficient to permit appellate review to proceed.  According to 38 C.F.R. § 3.350(a)(2), loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  This determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  Id.  The August 2010 VA examiner seems to have based her opinion on whether the Veteran is in fact a suitable candidate for a prosthetic device.  However, this issue is not relevant.  What matters is whether the Veteran's left ankle, with its service-connected disability, is no more useful than a prosthetic device would be, presuming that the Veteran could in fact where such a device.  It would be unjust to hold the Veteran to a higher standard due to additional service-connected disability associated with his left knee.  As such, the Veteran's claims file should be returned to the August 2010 VA examiner so that an addendum may be provided.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran's claims file and a copy of this remand should be forwarded to the August 2010 VA examiner.  The examiner is asked to prepare an addendum to her August 2010 medical opinion.  Specifically, the examiner should opine as to whether the Veteran's current left ankle disability is of such severity that the actual remaining function of the ankle and foot could be accomplished equally well by an amputation stump with prosthesis.  The actual feasibility of installing a prosthetic device in this case is of no relevance.  Rather, the examiner is simply asked to determine whether the Veteran's current left ankle disability is so severe as to result in overall functionality akin to that of a prosthetic device.  

A complete rationale is required for all opinions provided.  

2.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



